EXHIBIT 21 CATERPILLAR INC. Subsidiaries and Affiliated Companies (as of December 31, 2007) Subsidiaries (51% or more ownership) Name of Company Where Organized 10G LLC Delaware Acefun S.A. de C.V. Mexico Aceros Fundidos Internacionales LLC Delaware Aceros Fundidos Internacionales S. de R.L. de C.V. Mexico Advanced Filtration Systems Inc. Delaware AFSI Europe s.r.o. Czech Republic Amberly Investments New Zealand Anchor Coupling Inc. Delaware ARCH Development Fund I, L.P. Delaware Asia Power Systems (Tianjin) Ltd. China AsiaTrak (Tianjin) Ltd. China Bio-Energy Partners Illinois CAE Co., Ltd. Japan Carter Machinery Company, Incorporated Delaware Carter Rental, Inc. Virginia Cat Redistribution Services Corporation Japan Cat Rental Central Japan Ltd. Japan Cat Rental East Japan Ltd. Japan Cat Rental West Japan Ltd. Japan Caterpillar (Africa) (Proprietary) Limited South Africa Caterpillar (Bermuda) Funding Company Bermuda Caterpillar (Bermuda) Funding Parent Company Bermuda Caterpillar (Bermuda) Holding Company Bermuda Caterpillar (Bermuda) Investments Funding Company Bermuda Caterpillar (Bermuda) Investments Parent Company Bermuda Caterpillar (China) Financial Leasing Co., Ltd. China Caterpillar (China) Investment Co., Ltd. China Caterpillar (China) Machinery Components Co., Ltd. China Caterpillar (HK) Limited Hong Kong Caterpillar (Suzhou) Co., Ltd. China Caterpillar (Thailand) Limited Thailand Caterpillar (U.K.) Limited England Caterpillar (Xuzhou) Design Center Ltd. China Caterpillar AccessAccount Corporation Nevada Caterpillar Americas C.V. Netherlands Caterpillar Americas Co. Delaware Caterpillar Americas Funding Inc. Delaware Caterpillar Americas Mexico, S. de R.L. de C.V. Mexico Caterpillar Americas Services Co. Delaware Caterpillar Asia Limited Hong Kong Caterpillar Asia Pacific L.P. Bermuda Caterpillar Asia Pte. Ltd. Singapore Caterpillar Belgium S. A. Belgium Caterpillar Brasil Ltda. Brazil Caterpillar Brasil Servicos Ltda. Brazil Caterpillar Brazil LLC Delaware Caterpillar Business Services (UK) Limited England and Wales Caterpillar CDD, S.L. Spain Caterpillar China Limited Hong Kong Caterpillar CIS LLC Russia Caterpillar CMC, LLC Delaware Caterpillar Commercial Australia Pty. Ltd. Australia Caterpillar Commercial Holding S.A.R.L. Switzerland Caterpillar Commercial LLC Delaware Caterpillar Commercial Northern Europe Limited England and Wales Caterpillar Commercial Private Limited India Caterpillar Commercial S.A. Belgium Caterpillar Commercial S.A.R.L. France Caterpillar Commercial Services S.A.R.L. France Caterpillar Commerciale S.r.L. Italy Caterpillar Communications LLC Delaware Caterpillar Corporativo Mexico, S. de R.L. de C.V. Mexico Caterpillar Credito, S.A. de C.V., Sociedad Financiera de Objecto Multiple, E. N.R. Mexico Caterpillar DC Pension Trust England and Wales Caterpillar Distribution Mexico S.R.L. de C.V. Mexico Caterpillar Distribution Services Europe B.V.B.A. Belgium Caterpillar Elkader LLC Delaware Caterpillar Engine Systems Inc. Delaware Caterpillar Environmental Technologies Mexico, S. de R.L. de C.V. Mexico Caterpillar European Finance s.r.o. Czechoslovakia Caterpillar Finance Corporation Japan Caterpillar Finance France S.A. France Caterpillar Finance, s.r.o. Czech Republic Caterpillar Financial Acquisition Funding LLC Delaware Caterpillar Financial Acquisition Funding Partners United Kingdom Caterpillar Financial Australia Limited Australia Caterpillar Financial Corporacion Financiera, S.A., E.F.C. Spain Caterpillar Financial Dealer Funding LLC Delaware Caterpillar Financial Funding Corporation Nevada Caterpillar Financial Member Company Delaware Caterpillar Financial New Zealand Limited New Zealand Caterpillar Financial Nordic Services AB Sweden Caterpillar Financial Nova Scotia Corporation Nova Scotia Caterpillar Financial OOO Russia Caterpillar Financial Receivables Corporation Nevada Caterpillar Financial Renting, S.A. Spain Caterpillar Financial S.A. Arrendamento Mercantil Brazil Caterpillar Financial S.A. Credito, Financiamento e Investimento Brazil Caterpillar Financial SARL Switzerland Caterpillar Financial Services (Dubai) Limited United Arab Emirates Caterpillar Financial Services (Ireland) plc Ireland Caterpillar Financial Services (UK) Limited England and Wales Caterpillar Financial Services Argentina S.A. Argentina Caterpillar Financial Services Asia Pte. Ltd. Singapore Caterpillar Financial Services Belgium S.P.R.L. Belgium Caterpillar Financial Services Corporation Delaware Caterpillar Financial Services CR, s.r.o. Czech Republic Caterpillar Financial Services GmbH Germany Caterpillar Financial Services Korea, Ltd. Korea Caterpillar Financial Services Limited Les Services Financiers Caterpillar Limitee Canada Caterpillar Financial Services Malaysia Sdn Bhd Malaysia Caterpillar Financial Services Netherlands B.V. Netherlands Caterpillar Financial Services Norway AS Norway Caterpillar Financial Services Philippines Inc. Philippines Caterpillar Financial Services Poland Sp. z o.o. Poland Caterpillar Fomento Comercial Ltda. Brazil Caterpillar Forest Products Inc. Delaware Caterpillar Formacion Tecnica, S. L. Spain Caterpillar France S.A.S. France Caterpillar GB, L.L.C. Delaware Caterpillar Global Mining Pty. Ltd. Australia Caterpillar Global Services LLC Delaware Caterpillar Group Services S.A. Belgium Caterpillar Holding (France) S.A.S. France Caterpillar Holding Germany GmbH Germany Caterpillar Holding Ltd. Bermuda Caterpillar Holding Spain, S.L. Spain Caterpillar Holdings Australia Pty. Ltd. Australia Caterpillar Holdings Singapore Pte. Ltd. Singapore Caterpillar Hungary Component Manufacturing Ltd. Hungary Caterpillar Hydraulics Italia S.r.l. Italy Caterpillar Impact Products Limited England and Wales Caterpillar India Private Limited India Caterpillar Institute (Vic-Tas) Pty Ltd Australia Caterpillar Institute (WA) Pty Ltd Australia Caterpillar Insurance Co. Ltd. Bermuda Caterpillar Insurance Company Missouri Caterpillar Insurance Holdings Inc. Delaware Caterpillar Insurance Services Corporation Tennessee Caterpillar International Finance Luxembourg, S.a.r.l. Luxembourg Caterpillar International Finance plc Ireland Caterpillar International Holding S.A.R.L. Switzerland Caterpillar International Investments Coöperatie U.A. Netherlands Caterpillar International Investments S.A.R.L. Switzerland Caterpillar International Ltd. Bermuda Caterpillar International Services Corporation Nevada Caterpillar International Services del Peru S.A. Peru Caterpillar Investments England and Wales Caterpillar LACD Sarl Switzerland Caterpillar Latin America Services de Mexico, S. de R.L. de C.V. Mexico Caterpillar Latin America Services de Panama, S. de R.L. Panama Caterpillar Latin America Services de Puerto Rico, S. en C. Puerto Rico Caterpillar Latin America Services, S.R.L. Costa Rica Caterpillar Latin America Servicios de Chile Limitada Chile Caterpillar Latin America Support Services, S. DE R.L. Panama Caterpillar Leasing (Thailand) Limited Thailand Caterpillar Leasing Chile, S.A. Chile Caterpillar Leasing GmbH (Leipzig) Germany Caterpillar Life Insurance Company Missouri Caterpillar Logistics (Shanghai) Co. Ltd. China Caterpillar Logistics Administrative Services de Mexico, S. de R.L. de C.V. Mexico Caterpillar Logistics Client Administrative Services de Mexico, S. de R.L. de C.V. Mexico Caterpillar Logistics Client Services de Mexico, S. de R.L. de C.V. Mexico Caterpillar Logistics France S.A.S. France Caterpillar Logistics FT Services (UK) Limited England and Wales Caterpillar Logistics ML Services France S.A.S. France Caterpillar Logistics Services (France) S.A.R.L. France Caterpillar Logistics Services (Tianjin) Ltd. China Caterpillar Logistics Services (UK) Limited England and Wales Caterpillar Logistics Services Canada Ltd. Canada Caterpillar Logistics Services China Limited China Caterpillar Logistics Services de Mexico, S. de R.L. de C.V. Mexico Caterpillar Logistics Services Germany GmbH Germany Caterpillar Logistics Services India Private Limited India Caterpillar Logistics Services International GmbH Germany Caterpillar Logistics Services International LLC Russia Caterpillar Logistics Services International N.V. Belgium Caterpillar Logistics Services Polska Sp. z o.o. Poland Caterpillar Logistics Services Spain, S.A. Spain Caterpillar Logistics Services, Inc. Delaware Caterpillar Logistics Services-Egypt Ltd. Egypt Caterpillar Logistics Supply Chain Services GmbH Germany Caterpillar Logistics Supply Chain Services Italia S.r.l. Italy Caterpillar Logistics Supply Chain Services Limited Liability Company Hungary Caterpillar Luxembourg Group S.a.r.l. Luxembourg Caterpillar Luxembourg S.a.r.l. Luxembourg Caterpillar Marine Asia Pacific Pte. Ltd. Singapore Caterpillar Marine Trading (Shanghai) Co., Ltd. China Caterpillar Materiels Routiers S.A.S. France Caterpillar Mexico, S.A. de C.V. Mexico Caterpillar Mining Chile Servicios Limitada Chile Caterpillar Motoren (Guangdong) Co. Ltd. China Caterpillar Motoren GmbH & Co. KG Germany Caterpillar Motoren Rostock GmbH Germany Caterpillar Motoren Verwaltungs-GmbH Germany Caterpillar NACD SARL Switzerland Caterpillar North America C.V. Netherlands Caterpillar NZ Funding Parent Limited Netherlands Caterpillar of Australia Pty. Ltd. Australia Caterpillar of Canada Corporation Canada Caterpillar of Delaware, Inc. Delaware Caterpillar Overseas Credit Corporation S.A.R.L. Switzerland Caterpillar Overseas Investment Holding, S.A.R.L. Switzerland Caterpillar Overseas S.A.R.L. Switzerland Caterpillar Panama Services SA Panama Caterpillar Paving Products Inc. Oklahoma Caterpillar Paving Products Xuzhou Ltd. China Caterpillar Pension Trust Limited England and Wales Caterpillar Poland Sp. z o.o. Poland Caterpillar Power Generations Systems L.L.C. Delaware Caterpillar Power Systems Inc. Delaware Caterpillar Power Systems y Compañia Limitada Nicaragua Caterpillar Power Ventures Corporation Delaware Caterpillar Power Ventures Europe B.V. Netherlands Caterpillar Power Ventures International Mauritius Ltd. Mauritius Caterpillar Power Ventures International, Ltd. Bermuda Caterpillar Prodotti Stradali S.r.l. Italy Caterpillar Product Development S.A.R.L. Switzerland Caterpillar Product Services Corporation Missouri Caterpillar R&D Center (China) Co., Ltd. China Caterpillar Redistribution Services Inc. Delaware Caterpillar Redistribution Services International S.A.R.L. Switzerland Caterpillar Reman Powertrain Indiana LLC Delaware Caterpillar Reman Powertrain Services, Inc. South Carolina Caterpillar Remanufacturing Limited England and Wales Caterpillar Remanufacturing Services (Shanghai) Co. Ltd. China Caterpillar Renting France S.A.S. France Caterpillar S.A.R.L. Switzerland Caterpillar Services Limited Delaware Caterpillar Servicios Limitada Chile Caterpillar Servicios Mexico, S. de R.L. de C.V. Mexico Caterpillar Servizi Italia Srl Italy Caterpillar Skinningrove Limited England and Wales Caterpillar Special Services Belgium S.P.R.L. Belgium Caterpillar Switchgear Holding Inc. Georgia Caterpillar Technologies Singapore Pte. Ltd. Singapore Caterpillar Torreon S. de R.L. de C.V. Mexico Caterpillar Tosno, L.L.C. Russia Caterpillar Transmissions France S.A.R.L. France Caterpillar Trimble Control Technologies LLC Delaware Caterpillar UGM Techonolgy Pty. Ltd. Australia Caterpillar UK Acquisition Partners LP United Kingdom Caterpillar UK Employee Trust Limited England and Wales Caterpillar UK Group Limited United Kingdom Caterpillar UK Holding Company Limited United Kingdom Caterpillar UK Holdings Limited England and Wales Caterpillar Underground Mining Pty. Ltd. Australia Caterpillar Work Tools B.V. Netherlands Caterpillar Work Tools Verwaltungs-GmbH Germany Caterpillar Work Tools, Inc. Kansas Caterpillar World Trading Corporation Delaware Caterpillar Xuzhou Ltd. China Caterpillar/SCB Investments LP Delaware Caterpillar/SCB Receivables Finance LP Nevada Catsub I, Inc. Oregon Centre de Distribution de Wallonie S.A. Belgium CFRC/CFMC Investments, LLC Delaware Chemetron-Railway Products, Inc. Delaware CM Rental Hokkaido Co., Ltd. Japan Depositary (Bermuda) Limited Bermuda East Japan Caterpillar Mitsubishi Construction Equipment Sales, Ltd. Japan Easytop Limited England and Wales EDC European Excavator Design Center GmbH & Co. KG Germany EDC European Excavator Design Center Verwaltungs GmbH Germany Elektrocieplawnia Starahowice Sp. z o.o. Poland Energy Services International Limited Bermuda Energy Technologies Institute LLP England and Wales Ensambladora Tecnologica de Mexico, S.A. de C.V. Mexico Eurenov S.A.S. France Euronov Polska Poland F.G. Wilson (Engineering) Limited Northern Ireland F.G. Wilson (Proprietary) Limited South Africa F.G. Wilson (USA) LLC Delaware F.G. Wilson Generators India Private Limited India FCC Equipment Financing, Inc. Delaware FM Industries, Inc. Texas Forchester do Brasil Ltda. Brazil Forchester International S.A. Uruguay Germanischer Lloyd AG Germany GFCM Servicios, S.A. de C.V. Mexico Guangzhou MaK Diesel Engine Limited Company China Hokkaido Caterpillar Mitsubishi Construction Equipment Sales, Ltd. Japan Inmobiliaria Conek, S.A. Mexico IronPlanet Australia Pty Limited Australia Kentuckiana Railcar Repair & Storage Facility, LLC Indiana M.O.P.E.S.A. Motores Power, S.A. Mexico Magnum Power Products, LLC Delaware MaK Americas Inc. Illinois MaK Beteiligungs GmbH Germany MaK Power Systems Lanka (Private) Ltd. Sri Lanka Mec-Track S.r.l. Italy Metalmark Financial Services Limited England and Wales MICA Energy Systems Michigan Mitsubishi Caterpillar Forklift America Inc. Delaware Monte Rio Power Corporation Ltd. Bermuda Motori Perkins S.P.A. Italy Necoles Investments B.V. Netherlands Okinawa Caterpillar Mitsubishi Construction Equipment Sales, Ltd. Japan P. T. Caterpillar Finance Indonesia Indonesia P. T. Natra Raya Indonesia P. T. Solar Services Indonesia Indonesia Perkins Engines (Asia Pacific) Pte Ltd Singapore Perkins Engines Company Limited England and Wales Perkins Engines, Inc. Maryland Perkins France (S.A.S.) France Perkins Holdings Limited LLC Delaware and England and Wales Perkins International Inc. Delaware Perkins Limited England and Wales Perkins Motoren GmbH Germany Perkins Motores do Brasil Ltda. Brazil Perkins Shibaura Engines Limited England and Wales Perkins Shibaura Engines LLC Delaware Perkins Technology Inc. Delaware Pioneer Distribution, Inc. South Carolina Polyhose India (Rubber) Private Limited India Premier Automotive Parts Limited United Kingdom Progress Metal Reclamation Company Kentucky Progress Rail Canada Corporation Canada Progress Rail Holdings Inc. Alabama Progress Rail Raceland Corporation Delaware Progress Rail Services Corporation Alabama Progress Rail Services de Mexico S.A. de C.V. Mexico Progress Rail Services Holdings Corp. Delaware Progress Rail Services LLC Delaware Progress Rail TransCanada Corporation Nova Scotia Progress Vanguard Corporation Delaware Przedsiebiorstwem Energetyki Cieplncj (Bugaj) Sp. Z o.o. Poland Railcar, Ltd. Georgia Rapisarda Industries Srl Italy RelayStar S.A. Belgium S & L Railroad, LLC Nebraska Sabre Engines Limited England SCM Accounting Service Co., Ltd. Japan SCM Akashi General Services Co., Ltd. Japan SCM Operator Training Co., Ltd. Japan SCM Sagami Engineering Co., Ltd. Japan SCM Sagami General Services Co., Ltd. Japan SCM Singapore Holdings Pte. Ltd. Singapore SCM System Service Co., Ltd. Japan SEM Service & Distribution Centre United Arab Emirates Servicios Administrativos Progress S. de R.L. de C.V. Mexico Servicios Ejecutivos Progress S. de R.L. de C.V. Mexico Servicios Ferroviarios Progress S. de R.L. de C.V. Mexico Servicios Logisticos Progress S. de R.L. de C.V. Mexico Shin Caterpillar Mitsubishi Ltd. Japan SNOM S.A.S. France Societe de Electricite d’el Bibane Tunisia Societe Industrial Rubber Hoses Sarl Tunisia Solar Turbines Canada Ltd./Ltee. Canada Solar Turbines Europe S.A. Belgium Solar Turbines Incorporated Delaware Solar Turbines International Company Delaware Solar Turbines Malaysia Sdn Bhd Malaysia Solar Turbines Overseas Pension Scheme Limited Guernsey Solar Turbines Services Company California Solar Turbines Services Nigeria Limited Nigeria Solar Turbines Services of Argentina S.R.L. Argentina Solar Turbines Trinidad & Tobago Trinidad and Tobago SPL Software Alliance LLC Delaware STI Capital Company Delaware Tech Itoh Co., Ltd. Japan Tecnologia Modificada, S.A. de C.V. Mexico Turbinas Solar de Venezuela, C.A. Venezuela Turbo Tecnologia de Reparaciones S.A. de C.V. Mexico Turbomach (India) Private Limited India Turbomach Asia Ltd. Thailand Turbomach Deutschland GmbH Germany Turbomach Endustriyel Gaz Turbinleri Sanayi Ve Ticaret Limited Turkey Turbomach Energie S.A.R.L. France Turbomach Limited United Kingdom Turbomach Netherlands B.V. Netherlands Turbomach Pakistan (Private) Limited Pakistan Turbomach S.r.L. Italy Turbomach SA - Spain Spain Turbomach SA - Switzerland Switzerland Turbomach Sp. Z o.o. Poland Turboservices SDN BHD Malaysia Turner Powertrain Systems Limited England and Wales UK Hose Assembly Limited England and Wales United Industries Corporation Kentucky VALA (UK) LP England and Wales VALA B.V. Netherlands VALA Inc. Delaware VALA LLC Delaware Veratech Holding B.V. Netherlands West Japan Caterpillar Mitsubishi Construction Equipment Sales, Ltd. Japan West Virginia Auto Shredding Inc. West Virginia Wright Equipment Company (Proprietary) Limited South Africa XPart Limited United Kingdom Affiliated Companies (50% and less ownership) Name of Company Where Organized A.S.V., Inc. Minnesota Aiwa Co., Ltd. Japan Akoya, Inc. Delaware ASIMCO International Casting (Shanxi) Co. Ltd. China Cat Rental Kyushu Ltd. Japan Central Japan Caterpillar Mitsubishi Construction Equipment Sales, Ltd. Japan Clean World Co. Japan Diamond Office Management Co., Ltd. Japan Energyst B.V. Netherlands Federal Financial Services LLC Delaware Firefly Energy Inc. Delaware FMS Equipment Rentals Inc. Delaware Hama-rental Co. Japan Hokken Service Co. Japan Intelligent Switchgear Organization LLC Delaware Ironmart LLC Delaware IronPlanet.com, Inc. Delaware Jupiter Power (Cambodia) Co., Ltd. Cambodia Jupiter Power Asia Co., Ltd. Cambodia Kiden Lease Co., Ltd. Japan K-Lea Co., Ltd. Japan Loegering Mfg. Inc. North Dakota Machida Kiko Co., Ltd. Japan MaK Trainings GmbH Germany MCFA Canada Ltd. Ontario MCFA FSC Inc. Barbados Mitsubishi Caterpillar Forklift America de Argentina S.A. Argentina Mitsubishi Caterpillar Forklift Asia Pte. Ltd. Singapore Mitsubishi Caterpillar Forklift Europe B.V. Netherlands Motores Diesel Andinos S.A. Peru Nagano Kouki Co., Ltd. Japan Nihon Kenki Lease Co., Ltd. Japan Pioneer Machinery LLC Delaware PMHC LLC Delaware Qingzhou Aoweier Engineering Machinery Co., Ltd. China Qingzhou Shandong Logistics Co., Ltd. China Rapidparts Inc. Delaware Sanko Rental Co. Japan Shandong SEM Machinery Co Ltd. China Technocast, S.A. de C.V. Mexico Tohoku Rental Service Co., Ltd. Japan Tokyo Rental Co., Ltd. Japan Tone Lease Co. Japan Tri-County Venture Capital Fund I, LLC Delaware Tunnel Rental Co., Ltd. Japan Yeep Co. Japan
